Appeal from a judgment of the Supreme Court at Special Term, entered July 18, 1974 in Albany County, which dismissed plaintiffs’ complaint for failure to state a cause of action. Plaintiffs were the executors of the estate of Philip Krimsky *601and defendants were engaged by them as legal counsel to the estate. Following the decree by which the account of that estate was finally settled, plaintiffs instituted the present action against them on a theory of malpractice. We agree with Special Term’s dismissal of their complaint for the reason that plaintiffs were aware of the matters alleged therein when the compromise settlement and agreement leading to that decree was achieved. Since those matters were embraced within the decree, plaintiffs are bound by it (SCPA 2227; cf. Matter of Denbosky, 245 App Div 93). They were discharged as executors; received the estate assets in their individual capacities as part of the aforesaid compromise agreement in which they participated; and have made no allegation of fraud or concealment against the defendants which could conceivably support their present complaint (cf. Davies v Stumpf, 262 App Div 499, affd 288 NY 704). Judgment affirmed, with costs. Herlihy, P. J., Sweeney, Kane, Larkin and Reynolds, JJ., concur. [78 Misc 2d 685.]